ALLOWABILITY NOTICE
Claims 1-25 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2019, 2/26/2020, 2/18/2021, 8/17/2021, 10/4/2021 and 12/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Wang et al. (CN 104022867 A) [cited in IDS dated 2/18/2021], Yang et al. (CN 108197504 A) [cited in IDS dated 2/18/2021], Qi et al. (CN 109995792 A) [cited in IDS dated 2/18/2021], Yamamoto et al. (US PGPUB No. 2013/0024639 A1) [cited in IDS dated 2/18/2021], Frank et al. (US PGPUB No. 2006/0161445 A1), Doll et al. (US PGPUB No. 2021/0042447 A1), Feather et al. (US PGPUB No. 2018/0198616 A1), Endo et al. (JP 2014232462 A), Boyd ("Method and Hardware for Comprehensive Functional Testing of Interface Controller and Support Circuitry", IP.COM, IPCOM000056675D, 2005 (org. 1988), pages 1-6 (org. p. 276-281)), Subramani et al. ("Complete Device Level Validation of Solid State Flash Drives -- An Approach", IEEE, login response which instructs the “host port” to enter into a security enabled mode and also instructs the “host port” to continue input/output operations “even if authentication or security negotiations cannot be completely successfully”; this is a very specific condition to provide to the host port after authentication is attempted. These along with the other recited features of independent claims 1, 10 and 18 and its dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.